                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

HARVEY CANTRELL,                             )
                                             )
     Plaintiff,                              )
                                             )
v.                                           ) CIVIL ACTION NO. 20-0497-JB-MU
                                             )
ANDREW SAUL, Commissioner of                 )
Social Security Administration,              )
                                             )
     Defendant.                              )


                                           ORDER

        After due and proper consideration of all portions of this file deemed relevant to

the issues raised, and there having been no objections filed, the Recommendation of

the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion

of this Court. Accordingly, it is hereby ORDERED that Defendant’s motion to transfer

venue (Doc. 15) is GRANTED, and this case is TRANSFERED to the United States

District Court for the Southern District of Illinois.

        DONE and ORDERED this 29th day of June, 2021.

                                             /s/ JEFFREY U. BEAVERSTOCK
                                             UNITED STATES DISTRICT JUDGE
